Giardina v Barasch (2015 NY Slip Op 06780)





Giardina v Barasch


2015 NY Slip Op 06780


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2013-07031
 (Index No. 10-05274)

[*1]Joseph Giardina, etc., respondent, 
vLynne R. Barasch, et al., appellants.


Shapiro, Beilly & Aronowitz, LLP, New York, N.Y. (Roy J. Karlin of counsel), for appellants.
Michael Fuller Sirignano, Cross River, N.Y., for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Westchester County (Smith, J.), dated June 18, 2013, which, upon a jury verdict, is in favor of the plaintiff's decedent and against them in the principal sum of $1,275,000.
ORDERED that the judgment is affirmed, with costs.
Applications for continuances are addressed to the sound discretion of trial courts (see MRI Enters., Inc. v Comprehensive Med. Care of N.Y., P.C., 122 AD3d 595, 596; Black v St. Luke's Cornwall Hosp., 112 AD3d 661, 661; Noble Thread Corp. v Noble Group Corp., 46 AD3d 778, 779), and in determining such applications courts must undertake a "balanced consideration" of all relevant factors (Noble Thread Corp. v Noble Group Corp., 46 AD3d at 779; see Matter of Sicurella v Embro, 31 AD3d 651, 651). In determining the defendants' application for a continuance of the trial, the Supreme Court undertook a balanced consideration of all relevant factors, and did not improvidently exercise its discretion in denying the application.
The defendants' remaining contention is without merit.
RIVERA, J.P., BALKIN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court